DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirota et al. (US 2012/0250226).
In regards to claim 1, Hirota ‘226 discloses 
An electrolytic capacitor comprising a capacitor main body, the capacitor main body including: 
an exterior member including a case (35 – fig. 1; [0038]) and a closing part (11 – fig. 1; [0038]), the case having a hollow column shape and including an opening part at an end in an axial direction of the hollow column shape, the closing part closing the opening part (fig. 1; [0038]), and 
a pair of lead members (5 & 6 – fig. 1; [0037]) each including a drawn part (5a – fig. 1; [0037]) exposed from the closing part, the drawn part having a bar shape (seen in fig. 1), 
wherein, when viewed in the axial direction, a width of the drawn part is 0.1 times or more of a diameter of the exterior member ([0085-0086] -0.8/6~0.13).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-3 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota ‘226 in view of JP03225913A hereafter referred to as Yanaka.
In regards to claim 2,
Hirota ‘226 further discloses wherein: the pair of lead members further each include an extended part (5B – fig. 1; [0037]) connected to the drawn part.  Hirota ‘226 fails to disclose the extended part having a thickness smaller than the width of the drawn part, and a width of the extended part is two times or more of the width of the drawn part.  

Yanaka discloses wherein: the pair of lead members further each include an extended part (10b – fig. 1-4; abstract) connected to the drawn part (10a – fig. 1-4; abstract), the extended part having a thickness smaller than the width of the drawn part (fig. 1; abstract), and a width of the extended part is two times or more of the width of the drawn part (fig. 2; abstract).



In regards to claim 3,
Hirota ‘226 fails to disclose further comprising a seat plate attached to the capacitor main body, wherein: 
the seat plate has a pair of through holes and includes a partition wall, the pair of through holes respectively allowing the pair of lead members to pass through, the partition wall including a part of an inner surface of each of the pair of through holes and being located between the pair of through holes, and, 
when viewed in the axial direction, a virtual circle partially overlaps with the partition wall, the virtual circle having a center identical to a center of the drawn part and a diameter having same length as the width of the extended part.  

Yanaka discloses further comprising a seat plate (2 – fig. 3; abstract) attached to the capacitor main body, wherein: 
the seat plate has a pair of through holes (6a-6b – fig. 3) and includes a partition wall (seen in fig. 3-4), the pair of through holes respectively allowing the pair of lead members to pass through, the partition wall including a part of an inner surface of each of the pair of through holes and being located between the pair of through holes (fig. 3-4), and, 


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a seat as taught by Yanaka with the capacitor of Hirota ‘226 to provide short circuit protection between the capacitor component and the circuit board during mounting.

In regards to claim 7,
Hirota ‘226 fails to disclose further comprising a seat plate attached to the capacitor main body, wherein: 
the seat plate includes a pair of through holes and a rotation regulation structure, the pair of through holes respectively allowing the pair of lead members to pass through, the rotation regulation structure being provided in a region facing a corresponding one of the pair of lead members to regulate the capacitor main body from rotating.  

Yanaka discloses further comprising a seat plate (2 – fig. 3; abstract) attached to the capacitor main body, wherein: 
the seat plate includes a pair of through holes (6a-6b – fig. 3) and a rotation regulation structure (7a- 7b – fig. 3-4), the pair of through holes respectively allowing the pair of lead members to pass through, the rotation regulation structure being provided in 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a seat as taught by Yanaka with the capacitor of Hirota ‘226 to provide short circuit protection between the capacitor component and the circuit board during mounting.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota ‘226 in view of Nishino et al. (US 5,880,926).
In regards to claim 4,
Hirota ‘226 fails to disclose further comprising a seat plate attached to the capacitor main body, 
wherein: the seat plate includes a pair of through holes respectively allowing the pair of lead members to pass through, the extended part includes a portion passing through a corresponding one of the pair of through holes, and, 
in a cross section taken along a plane perpendicular to the axial direction, an opening area of each of the pair of through holes is three times or more of a cross sectional area of the drawn part.  

Nishino ‘926 discloses a seat plate (10 – fig. 1-3; C3:L9) attached to the capacitor main body (1 – fig. 1; C3:L2), 

in a cross section taken along a plane perpendicular to the axial direction, an opening area of each of the pair of through holes is three times or more of a cross sectional area of the drawn part (fig. 2 & 5; [0029]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a seat plate as taught by Nishino ‘926 with the capacitor of Hirota ‘226 to provide short circuit protection between the capacitor component and the circuit board during mounting and allow for easy insertion of the leads into the seat plate.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota ‘226 in view of JP2006286985A hereafter referred to as Kikuchi.
In regards to claim 5,
Hirota ‘226 fails to disclose further comprising a seat plate attached to the capacitor main body, wherein: 
the seat plate has a pair of through holes and includes a partition wall, the pair of through holes respectively allowing the pair of lead members to pass through, the partition wall including a part of an inner surface of each of the pair of through holes and being located between the pair of through holes, and, 


Kikuchi discloses a seat plate (7 – fig. 1; abstract) attached to the capacitor main body, wherein: 
the seat plate has a pair of through holes (8 – fig. 3; abstract) and includes a partition wall (seen in fig. 3), the pair of through holes respectively allowing the pair of lead members to pass through, the partition wall including a part of an inner surface of each of the pair of through holes and being located between the pair of through holes (seen in fig. 2-3), and, 
a first distance is shorter than a second distance, the first distance being a distance between the partition wall and a center of the drawn part in an alignment direction in which the pair of through holes are aligned, the second distance being a distance between the inner surface of a corresponding one of the pair of through holes and the center of the drawn part in a direction orthogonal to the alignment direction when viewed in the axial direction (seen in fig. 3 – wherein the hole is rectangular with the shorter side being in the direction in which the pair of through holes are aligned and the longer side being in the direction orthogonal to the alignment direction when viewed in the axial direction).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a seat and flatten the leads as taught by Kikuchi with the capacitor of Hirota ‘226 to provide short circuit protection between the capacitor component and the circuit board during mounting and improve mounting stability.

In regards to claim 6,
Hirota ‘226 fails to disclose further comprising a seat plate attached to the capacitor main body, wherein: 
the seat plate has a pair of through holes and includes a partition wall, the pair of through holes respectively allowing the pair of lead members to pass through, the partition wall including a part of an inner surface of each of the pair of through holes and being located between the pair of through holes, and 
the partition wall includes a flat surface having a planar shape, the flat surface being provided as a part of the inner surface of one of the pair of through holes.  

Kikuchi discloses a seat plate (7 – fig. 1; abstract) attached to the capacitor main body, wherein: 
the seat plate has a pair of through holes (8 – fig. 3; abstract) and includes a partition wall (seen in fig. 3), the pair of through holes respectively allowing the pair of lead members to pass through, the partition wall including a part of an inner surface of 
the partition wall includes a flat surface having a planar shape, the flat surface being provided as a part of the inner surface of one of the pair of through holes (seen in fig. 3 – wherein the hole is rectangular).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a seat and flatten the leads as taught by Kikuchi with the capacitor of Hirota ‘226 to provide short circuit protection between the capacitor component and the circuit board during mounting and improve mounting stability.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota ‘226 in view of Matsumoto (US 2017/0372843).
In regards to claim 8,
Hirota ‘226 fails to disclose wherein a length of the case in the axial direction is 1.4 times or more of a diameter of the case.  

Matsumoto ‘843 discloses wherein a length of the case in the axial direction is 1.4 times or more of a diameter of the case ([0065]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor case of Hirota ‘226 to have .

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US 2012/0267161) in view of Yanaka.
In regards to claim 9,
Yano ‘161 discloses a seat plate (18 – fig. 1; [0022]) provided to an electrolytic capacitor, the electrolytic capacitor including a capacitor main body, the capacitor main body including: 
an exterior member including a case (17a – fig. 1; [0021]) and a closing part (17c – fig. 1; [0021]), the case having a hollow column shape and including an opening part at an end in an axial direction of the hollow column shape, the closing part closing the opening part (fig. 1; [0021]), and 
a pair of lead members (11 – fig. 1; [0020]) each including a drawn part (12 &  14 – fig. 1; [0028] exposed from the closing part, the drawn part having a bar shape, 
wherein, when viewed in the axial direction, a width of the drawn part is 0.1 times or more of a diameter of the exterior member ([0083-0084] – 1.5/8~0.18), and 
the pair of lead members further each include an extended part connected to the drawn part, the extended part having a thickness smaller than the width of the drawn part (fig. 1; [0084]), 
the seat plate has a pair of through holes and comprising a partition wall, the pair of through holes respectively allowing the pair of lead members to pass through, the partition wall including a part of an inner surface of each of the pair of through holes and 

Yanaka discloses wherein: the pair of lead members further each include an extended part (10b – fig. 1-4; abstract) connected to the drawn part (10a – fig. 1-4; abstract), the extended part having a thickness smaller than the width of the drawn part (fig. 1; abstract), and a width of the extended part is two times or more of the width of the drawn part (fig. 2; abstract), comprising a seat plate attached to the capacitor main body, wherein: 
the seat plate has a pair of through holes (6a-6b – fig. 3) and includes a partition wall (seen in fig. 3-4), the pair of through holes respectively allowing the pair of lead members to pass through, the partition wall including a part of an inner surface of each of the pair of through holes and being located between the pair of through holes (fig. 3-4), and, 
when viewed in the axial direction, a virtual circle partially overlaps with the partition wall, the virtual circle having a center identical to a center of the drawn part and a diameter having same length as the width of the extended part (fig. 3-4).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the extended part of Hirota ‘226 to be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2006/0176647 – [0033-0034] – use of a seat plate and non-use of a seat plate are alternative bodies
US 4,591,951 – fig. 5 & 7-8		US 2019/0311858 – [0022]
US 2008/0130201 – fig. 4			US 2013/0321985 – [0019]
JP2018061031A – fig. 3			JP2015035454A – fig. 3-4
JP2009170756A – fig. 3			JP2014022670A – fig. 2-3

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848